COURT OF APPEALS
                                               EIGHTH DISTRICT OF TEXAS
                                                    EL PASO, TEXAS


     MAWIYAH REESE,                                                    §
                                                                                              No. 08-22-00137-CV
                                            Appellant,                 §
                                                                                                Appeal from the
     v.                                                                §
                                                                                            County Court at Law #2
     HOUSING AUTHORITY OF THE CITY                                     §
     OF AUSTIN-PATHWAYS ASSET                                                               of Travis County, Texas
     MANAGEMENT,                                                       §
                                                                                            (TC# C-1-CV-22-001293)
                                              Appellee.                §


                                                 MEMORANDUM OPINION

            This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. 1                         Finding Appellant, Mawiyah Reese, has not filed an

Appellant’s Brief or filed a motion for extension of time to file a brief, we dismiss this appeal for

want of prosecution.

            A final judgment was signed on May 31, 2022. Appellant filed a notice of appeal on

June 23, 2022. The Clerk’s Record was filed on July 8, 2002. Our record shows that no request




1
    We hear this case on transfer from the Third Court of Appeals. See TEX.R.APP.P. 41.3.


                                                                       1
was made for a Reporter’s Record. On July 19, 2022, the appeal was transferred by order of the

Texas Supreme Court from the Third Court of Appeals to this Court. On August 17, 2022, the

Clerk of this Court sent Appellant a letter indicating that it appeared Appellant no longer wished

to pursue this appeal, as neither an Appellant’s Brief, nor a motion for extension of time had been

filed. The letter indicated that the Court would submit this case for dismissal within 10 days

unless any party could show grounds for continuing the appeal.

       As of this date, Appellant has not filed an Appellant’s Brief or a motion for extension of

time to file a brief, nor has a response been received to the correspondence sent by the Court.

       Pursuant to Rule 42.3(b) and (c), we dismiss this appeal for want of prosecution. See

TEX.R.APP.P. 42.3(b), (c).



                                             JEFF ALLEY, Justice

August 31, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2